DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 16 last paragraph - page 17 first paragraph, filed 12/20/2021, with respect to claim 1 and 11 have been fully considered and are persuasive.  The 35 USC 102/103 and 35 USC 112 of 09/20/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-8, 10-17 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art devices such as USPGPUB 20160039522 Koyama; Takashi et al. teach an aircraft lavatory complex with movable partition, and PGPUB 20180016008 Payne; Elizabeth teach partition securement system, they fail to teach the securement system “one left-side latch configured to be operated from the left- side lavatory unit and not extending through the partition into the right-side lavatory unit, and the at least one right-side latch configured to be operated from the right-side lavatory unit and not extending through the partition into the left-side lavatory unit”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642